

115 HR 5567 IH: DOE National Labs Jobs ACCESS Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5567IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Mr. Ben Ray Luján of New Mexico (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mr. Foster, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo enable projects that will aid in the development and delivery of related instruction associated
			 with apprenticeship and preapprenticeship programs that are focused on
			 serving the skilled technical workforce at DOE National Laboratories and
			 certain facilities of the National Nuclear Security Administration, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the DOE National Labs Jobs ACCESS Act. 2.Department of Energy National Laboratory Jobs Access Program (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Labor, shall establish a program, to be known as the DOE National Lab Jobs ACCESS Program, under which the Secretary shall provide eligible entities described in subsection (c), on a competitive basis, grants for technical skills-based pre­ap­pren­tice­ship and apprenticeship programs that provide employer-driven or recognized postsecondary credentials during the 5-year grant period under this Act.
 (b)RequirementsA program that is funded under a grant awarded under this section shall develop and deliver customized and competency-based training that—
 (1)leads to recognized postsecondary credentials to secondary school and postsecondary students; (2)is focused on skills and qualifications needed to meet the immediate and on-going needs of skilled-technician positions at the Department of Energy national laboratories and covered facilities of the National Nuclear Security Administration; and
 (3)creates a registered apprenticeship or pre­ap­pren­tice­ship program with the Secretary of Labor or a State Department of Labor.
 (c)Eligible entitiesAn entity that is eligible to receive a grant under this section shall be a workforce intermediary or an eligible sponsor of a preapprenticeship or an apprenticeship program that—
 (1)demonstrates experience in implementing and providing career planning and career pathways towards technical skills-based apprenticeship or pre­ap­pren­tice­ship training programs;
 (2)demonstrates the ability to recruit and support individuals who plan to work in relevant technician positions upon the successful completion of such programs;
 (3)provides students who complete such programs with a recognized postsecondary credential, such as a journeyman craft license or an industry recognized certification;
 (4)uses a customized training curriculum that is specifically aligned with employers, utilizing workplace learning advisors and on-the-job training to the greatest extent possible; and
 (5)demonstrates successful outcomes connecting graduates of such programs to careers relevant to such programs.
 (d)ApplicationsAn eligible entity seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (e)PriorityIn selecting eligible entities to receive grants under this section, the Secretary shall prioritize eligible entities that—
 (1)are members of an industry or sector partnership; (2)provide the training described in subsection (b)—
 (A)at an institution of higher education (such as a community college) that includes basic science, technology, and math education in the curriculum;
 (B)through an existing apprenticeship program registered with the Department of Labor or a State; or (C)with respect to a preapprenticeship program, at a local educational agency, a secondary school, an area career and technical education school, or an appropriate community facility;
 (3)work with the Secretary of Defense or veterans organizations to transition members of the Armed Forces and veterans to apprenticeship or preapprenticeship programs in a relevant sector;
 (4)plan to use the grant to carry out the training described in subsection (b) with an entity that receives State funding or is operated by a State agency; and
 (5)plan to use the grant to carry out the training described in subsection (b) for— (A)young adults ages 17 to 29, inclusive; or
 (B)individuals with barriers to employment. (f)Additional considerationIn making grants under this section, the Secretary shall consider regional diversity.
 (g)Limitation on applicationsAn eligible entity may not submit, either individually or as part of a joint application, more than 1 application for a grant under this section during any 1 fiscal year.
 (h)Limitations on amount of grantThe amount of a grant provided under this section for any 24-month period of such 5-year grant period shall not exceed $500,000.
 (i)Non-Federal shareThe non-Federal share of the cost of a customized training program carried out using a grant under this section shall be not less than 25 percent of the total cost.
 (j)Technical assistanceThe Secretary may provide technical assistance to eligible entities under subsection (c) to leverage the existing job training and education programs of the Department of Labor and other relevant programs at appropriate Federal agencies.
 (k)ReportNot less frequently than once every 2 years, the Secretary of Labor shall submit to Congress, and make publicly available on the website of the Department of Labor, a report on the program established under this section, including a description of—
 (1)any entity that receives a grant under this section; (2)any activity carried out using the grants under this section;
 (3)best practices used to leverage the investment of the Federal Government under this section; and (4)an assessment of the results achieved by the program established under this section, including the rate of employment for participants after completing a job training and education program carried out using a grant under this section.
 (l)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each fiscal years 2019 through 2023.
 (m)DefinitionsIn this section: (1)Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 1965 (20 U.S.C. 2302).
 (2)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (3)Covered facilities of the National Nuclear Security AdministrationThe term covered facilities of the National Nuclear Security Administration means national security laboratories and nuclear weapons production facilities (as such terms are defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)).
 (4)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)). (5)Eligible SponsorThe term eligible sponsor means a public organization or an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that—
 (A)with respect to an apprenticeship program, administers such program through a partnership that may include—
 (i)a business; (ii)an employer or industry association;
 (iii)a labor-management organization; (iv)a local workforce development board or State workforce development board;
 (v)a two- or four-year institution of higher education that offers an educational program leading to an associate’s or bachelor’s degree in conjunction with a certificate of completion of apprenticeship;
 (vi)the Armed Forces (including the National Guard and Reserves); (vii)a community-based organization; and
 (viii)an economic development agency; and (B)with respect to a preapprenticeship program, is a local educational agency, a secondary school, an area career and technical education school, a State workforce development board, a local workforce development board, or a community-based organization, that administers such program with any required coordination and necessary approvals from the Secretary of Labor or a State Department of Labor.
 (6)ESEA termsThe terms local educational agency and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (8)JourneymanA skilled worker who has successfully completed an official apprenticeship qualification in a building trade or craft. They are considered competent and authorized to work in that field as a fully qualified employee. A journeyman earns their license by education, supervised experience, and examination.
 (9)PreapprenticeshipThe term pre­ap­pren­tice­ship, used with respect to a program, means an initiative or set of strategies that— (A)is designed to prepare individuals to enter and succeed in an apprenticeship program;
 (B)is carried out by an eligible sponsor described in paragraph (5) that has a documented partnership with one or more sponsors of apprenticeship programs; and
 (C)includes each of the following: (i)Training (including a curriculum for the training), aligned with industry standards related to apprenticeships, and reviewed and approved annually by sponsors of the apprenticeships within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter one or more apprenticeship programs.
 (ii)Provision of hands-on training and theoretical education to individuals that— (I)is carried out in a manner that includes proper observation of supervision and safety protocols; and
 (II)is carried out in a manner that does not displace a paid employee. (iii)A formal agreement with a sponsor of an apprenticeship program that would enable participants who successfully complete the preapprenticeship program to enter directly into the apprenticeship program (if a place in the program is available and if the participant meets the qualifications of the apprenticeship program), and includes agreements concerning earning credit towards the apprenticeship program.
 (10)Related instructionThe term related instruction means an organized and systematic form of instruction designed to provide an apprentice with the knowledge of the theoretical and technical subjects related to the occupation of the apprentice or the instruction needed to prepare an individual to enter and succeed in an apprenticeship program.
 (11)SecretaryThe term Secretary means the Secretary of Energy in consultation with the Secretary of Labor. (12)WIOA termsThe terms career planning, community-based organization, customized training, economic development agency, individuals with barriers to employment, industry or sector partnership, local workforce development board, on-the-job training, recognized postsecondary credential, State workforce development board, and workplace learning advisor have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (13)Workforce intermediaryThe term workforce intermediary— (A)means an organization that proactively addresses workforce needs using a dual customer approach, which considers the needs of both employees and employers; and
 (B)may include a faith-based and community organization, an employer organizations, a community college, a temporary staffing agency, a State workforce development board, a local workforce development board, or a labor organization.
					